Title: Orders to Major General Israel Putnam, 25 August 1776
From: Washington, George
To: Putnam, Israel

 

[Headquarters, New York, 25 August 1776]

It was with no small degree of concern I percieved yesterday a scattering, unmeaning & wasteful fire, from our people at the enemy, a kind of fire that tended to disgrace our own men as soldiers, and to render our defence contemptible in the eyes of the enemy; no one good consequence can attend such irregularities, but several bad ones will inevitably follow on it; Had it not been for this unsoldierlike and disorderly practice, we have the greatest reason imaginable to believe, that numbers of deserters would have left the enemys army, last year, but fear prevented them from approaching our Lines then, and must forever continue to operate in like manner whilst every soldier concieves himself at liberty to fire when & at what he pleases. This is not the only nor the greatest evil resulting from the practice; for as we do not know the hour of the enemy’s approach to our lines but have every reason to apprehend that it will be sudden & violent, whenever attempted; we shall have our men so scattered & (more than probable) without ammunition, that the consequences must prove fatal to us: besides this there will be no possibility of distinguishing between a real and false alarm.
I must therefore Sir, in earnest terms, desire you to call the Colonels & commanding officers of corps, (without loss of time) before you; and let them afterwards do the same by their respective officers, and charge them, in express & positive terms, to stop these irregularities, as they value the good of the service, their own honor, and the safety of the army; which under God, depends wholly upon the good order & government that is observed in it.
At the same time, I would have you form a proper line of defence, round your incampment and works, on the most advantageous grounds; Your guards which compose this are to be particularly instructed in their duty; & a Brigadier of the day to remain constantly upon the lines, that he may be upon the spot to command, & see that orders are executed. Field officers should also be appointed to go the rounds & report the situation of the guards; no person to be allowed to pass beyond the guards without special orders in writing.
By restraining the loose, disorderly & unsoldierlike firing before 

mentioned, I do not mean to discourage Partizan & scouting parties; on the contrary I wish to see a spirit of this sort prevailing, under proper regulation & officers either comm[issione]d or non comm[issione]d (as cases shall require) to be directed by yourself or licens’d by the Brigadier of the day, upon the spot, to be sent upon this service. Such skirmishing as may be effected in this manner will be agreable to the rules of propriety, & may be attended with salutary effects; inasmuch as it will inure the troops to fatigue & danger; will harrass the enemy, may make prisoners & prevent their parties from getting the horses & cattle from the interior parts of the island, which are objects of infinite importance to us, especially the two last.
All the men not upon duty, are to be compelled to remain in, or near their respective camps or quarters, that they may turn out at a moments warning; nothing being more probable than that the enemy will allow little enough time to prepare for the attack: The Officers also, are to exert themselves to the utmost to prevent every kind of abuse to private property, or to bring every offender, to the punishment he deserves; shameful it is to find that those men, who have come hither, in defense of the rights of mankind, should turn invaders of it by destroying the substance of their friends.
The burning of houses, where the apparent good of the service is not promoted by it; & the pillaging of them, at all times, & upon all occasions, is to be discountenanced and punished with the utmost severity; In short it is to be hoped, that men who have property of their own, & a reguard for the rights of others, will shudder at the thought of rendering any man’s situation, to whose protection he had come, more insufferable than his open and avowed Enemy would make it, when by duty & every rule of humanity they ought to aid, & not oppress, the distress’d in their habitations.
The distinction between a well regulated army, & a mob, is the good order & discipline of the first, & the licentious & disorderly behaviour of the latter; Men, therefore, who are not employed, as mere hirelings, but have step’d forth in defence of every thing that is dear & valuable, not only to themselves but to posterity, should take uncommon pains to conduct themselves with uncommon propriety & good order; as their honor reputation &c. call loudly upon them for it.

The wood next red hooks should be well attended to; put some of the most disorderly rifle men into it; The militia or most indifferent troops (those I mean which are least tutored & seen least service) will do for the interior works, whilst your best men should at all hazards prevent the enemy’s passing the wood; & approaching your works; The woods should be secured by abatties &c. where necessary to make the enemys approach, as difficult as possible; Traps & ambuscades should be laid for their parties if you find they are sent out after cattle &c. Given under my hand at Head Quarters this 25th day of Augt 1776.

Go: Washington

